Per Curiam. Appellant Stacey Eugene Johnson has filed a motion for access to sealed records. We granted Appellant’s motion for writ of certiorari to settle the record on September 10, 1998. The writ was returned on October 12, 1998, and the supplemental record was filed at that time. Included in the supplemental record are sealed psychotherapy records of a child witness that were received in camera during Appellant’s trial. The trial court denied Appellant access to those records below.  Appellant now requests access to those records to review them for their possible bearing on the issues he raises on appeal. We grant the motion and order that both Appellant and the State be provided access to the sealed records, and that immediately thereafter, the records shall be resealed. To protect the patient’s privacy, we direct that both Appellant’s and the State’s abstracts and briefs be submitted to this court under seal, with only the State being permitted to access Appellant’s briefs and only the Appellant being permitted to access the State’s brief. Additionally, we direct the Clerk to set a new briefing schedule.